PER CURIAM.
The appellant seeks review of a judgment and sentence entered against him following a jury verdict finding him guilty of the crime of robbery.
The record reveals that the appellant and another man held up the bartender and several patrons in a lounge. The appellant used a gun to commit the holdup. He was subsequently charged with the crime of robbery, to which he entered a plea of not guilty, and the cause proceeded to a jury trial. At the conclusion of all the evidence, the trial court refused to give the appellant’s requested charge on the lesser included offense of aggravated assault.
The appellant contends that the trial court committed reversible error in refusing to charge the jury on the lesser included offense. We do not agree. The information charging the appellant with the crime of robbery did not allege use of a deadly weapon. Thus, the trial court was. not required to instruct the jury on aggravated assault. See: Lindsey v. State, 53 Fla. 56, 43 So. 87; Allison v. State, Fla.App.1964, 162 So.2d 922.
Therefore, the verdict, adjudication and sentence here under review is hereby affirmed.
Affirmed.